         Case: 3:20-cv-00048-jdp Document #: 102 Filed: 11/16/20 Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


    BRANDON D. BRADLEY, SR., also known as
    BRITTNEY BRADLEY,

                               Plaintiff,
                                                                   OPINION and ORDER
         v.
                                                                         20-cv-48-jdp
    LEIGHA WEBER, SEAN PRICE, SUSAN NOVAK,
    LUCAS WEBER, and LINDA ALSUM-O’DONOVAN,

                               Defendants.1


        Pro se plaintiff Brandon D. Bradley, Sr., also known as Brittney Bradley, is a transgender

woman incarcerated at Columbia Correctional Institution (CCI). She says that CCI officials

refused to classify her as transgender and forced her to share cells with cellmates, one of whom

sexually assaulted her. I gave her leave to proceed on failure-to-protect claims under the Eighth

Amendment to the United States Constitution and on a failure-to-train claim under Wisconsin

negligence law. Dkt. 63.

        Two motions are before the court. Defendants move to dismiss Bradley’s negligence

claim against defendant Leigha Weber, contending that Bradley failed to comply with

Wisconsin’s notice-of-claim statute. Dkt. 64. They also move for partial summary judgment,

contending that Bradley didn’t exhaust her Eighth Amendment claims against defendants

Susan Novak and Linda Alsum-O’Donovan. Dkt. 65. I will grant the first motion because




1
  I have updated defendant Linda Alsum-O’Donovan’s name based on the spelling in
defendants’ briefs, Dkt. 66 and Dkt. 79. I will refer to defendants Leigha Weber and Lucas
Weber by their full names throughout this opinion to avoid confusion.
       Case: 3:20-cv-00048-jdp Document #: 102 Filed: 11/16/20 Page 2 of 7




Bradley didn’t comply with the notice-of-claim statute. But I’ll deny the second motion because

Bradley exhausted her claims against Novak and Alsum-O’Donovan.



                                      BACKGROUND

       I gave Bradley leave to proceed on three sets of claims. Dkt. 63. First, Bradley contends

that defendants Sean Price and Lucas Weber violated her Eighth Amendment rights by

requiring her to share a cell with Orion Gutowski despite knowing that Bradley was transgender

and that she had requested a single cell because she feared sexual and physical assault. See

Dkt. 22, at 2, 5. She says that Gutowski sexually assaulted her while they were cellmates.

       Second, Bradley contends that her Eighth Amendment rights were violated when one

of her inmate complaints was improperly rejected. She had previously filed an inmate

complaint under the Prison Rape Elimination Act (PREA) based on her allegations that

Gutowski had sexually assaulted her. She says that although she and Gutowski were ultimately

separated, she was required to share a cell with a different cellmate. See Dkt. 63, at 4–5. She

filed a second inmate complaint under PREA about being required to have a cellmate while her

first PREA complaint was pending. Bradley says that Alsum-O’Donovan, an inmate complaint

examiner, improperly rejected Bradley’s second PREA complaint on the orders of Novak, who

was CCI’s warden at the time.

       Third, Bradley contends that Leigha Weber, the Department of Corrections’ PREA

Coordinator, negligently failed to train CCI staff to properly care for transgender inmates.

See id. at 13–14.




                                               2
        Case: 3:20-cv-00048-jdp Document #: 102 Filed: 11/16/20 Page 3 of 7




                                            ANALYSIS

A. Motion to dismiss the claim against Weber

       Defendants move to dismiss Bradley’s negligence claim against Leigha Weber for lack

of subject-matter jurisdiction under Federal Rule of Civil Procedure 12(b)(1), contending that

Bradley didn’t comply with Wisconsin’s notice-of-claim statute, Wis. Stat. § 893.82. That

statute requires a claimant bringing a civil action against a state employee to serve written

notice of the claim on Wisconsin’s attorney general within 120 days of the event giving rise to

the action. Wis. Stat. § 893.82(3). A claimant who is a prisoner may not commence a civil

action against a state employee “until the attorney general denies the claim or until 120 days

after the written notice . . . is served upon the attorney general, whichever is earlier.” Wis. Stat.

§ 893.82(3m).

       The statute is jurisdictional and requires strict compliance. Riccitelli v. Broekhuizen, 595

N.W.2d 392, 399, 227 Wis. 2d 100 (1999). So if Bradley did not comply precisely with the

statute’s requirements, this court lacks the power to hear her claim. Ibrahim v. Samore, 348

N.W.2d 554, 558, 118 Wis. 2d 720 (1984). Because Bradley is the party invoking this court’s

jurisdiction, she bears the burden of showing that she complied with the statute. See United

Phosphorous, Ltd. v. Angus Chem. Co., 322 F.3d 942, 946 (7th Cir. 2003) (“The burden of proof

on a 12(b)(1) issue is on the party asserting jurisdiction.”), overruled on other grounds by Minn-

Chem, Inc. v. Agrium, Inc., 683 F.3d 845 (7th Cir. 2012). In deciding a motion to dismiss for

lack of jurisdiction, the court is not bound to accept the allegations in the complaint, but may

consider the parties’ evidence on jurisdiction. Bastien v. AT&T Wireless Servs., Inc., 205 F.3d

983, 990 (7th Cir. 2000).




                                                 3
       Case: 3:20-cv-00048-jdp Document #: 102 Filed: 11/16/20 Page 4 of 7




       In their initial brief, defendants erroneously said that Bradley’s negligence claim was

against Novak rather than Leigha Weber. See Dkt. 66. They submitted a supporting declaration

from Gwen McGillivray, a paralegal with the Wisconsin Department of Justice, who said that

“Bradley has served no notices of claim concerning Warden Novak’s alleged failure to train

staff how to deal with transgender inmates.” Dkt. 68, ¶ 3. They correct the error in their reply

brief, which they support with a declaration from McGillivray stating that “Bradley has served

no notices of claim concerning anyone’s alleged failure to train staff how to deal with

transgender inmates,” Dkt. 80, ¶ 4. After defendants filed their reply brief, Bradley filed a

document she titled a “supplemental opposition” to defendants’ motions, Dkt. 84, supported

by a supplemental declaration, Dkt. 90. I will construe Bradley’s supplemental opposition as a

motion to file a surreply brief and a supporting declaration. I will grant the motion to give

Bradley the opportunity to respond to the proper question: whether she complied with the

notice-of-claim statute regarding her claim against Leigha Weber.

       Bradley says that she “properly filed” a notice of claim within the 120-day limit.

Dkt. 74, at 2. She attaches a receipt to her surreply showing that she sent a letter by certified

mail to the attorney general on July 25, 2019. Dkt. 84-4. But she does not provide a copy of

what she mailed or describe it in any way other than to say it was a “Notice of Claims in

20-c[v]-48,” Dkt. 84, at 2. So all she has shown is that she mailed something to the attorney

general; she has not shown that she sent a notice of claim, much less that she strictly complied

with the statute’s requirements. Bradley also attaches to her response brief what she says is a

new notice of claim, which she purports to serve on defendants by filing it in this court.

Dkt. 74, at 4. But § 893.82 requires the notice to be served on the attorney general, not on




                                               4
        Case: 3:20-cv-00048-jdp Document #: 102 Filed: 11/16/20 Page 5 of 7




defendants, and requires the notice to be served before filing a lawsuit, not after. So Bradley’s

new notice does not help her.

       Bradley has not met her burden of showing that she strictly complied with § 893.82, so

I will grant defendants’ motion to dismiss the claim against Weber.

B. Motion for partial summary judgment on the claims against Alsum-O’Donovan
   and Novak

       Defendants contend that summary judgment is warranted on Bradley’s Eighth

Amendment claims against Alsum-O’Donovan and Novak because Bradley didn’t exhaust

those claims. The Prison Litigation Reform Act (PLRA) requires inmates to exhaust

administrative remedies established by state law before filing a lawsuit regarding prison

conditions based on federal law. 42 U.S.C. § 1997e(a); Lanaghan v. Koch, 902 F.3d 683, 687

(7th Cir. 2018). Defendants argue that Bradley failed to exhaust her claims against Alsum-

O’Donovan and Novak because she didn’t file any complaints regarding Alsum-O’Donovan’s

denial of her PREA complaint at Novak’s orders.2

       The PLRA’s exhaustion requirement does not require an inmate complaint to name all

defendants or identify all of the inmate’s future legal claims. Jones v. Bock, 549 U.S. 199, 218–19

(2007). Under applicable Wisconsin regulations, an inmate’s complaint need only “provide[]

notice to the prison of ‘the nature of the wrong for which redress is sought.’” Schillinger v. Kiley,

954 F.3d 990, 995 (7th Cir. 2020) (quoting Strong v. David, 297 F.3d 646, 650 (7th Cir.

2002)).


2
 Defendants also contend that Bradley failed to satisfy state-law exhaustion requirements for
her Wisconsin-law negligence claim against Leigha Weber. But I’m dismissing that claim
because Bradley failed to comply with Wisconsin’s notice-of-claim statute, so I do not need to
consider whether that claim has been exhausted. This part of defendants’ motion for partial
summary judgment is denied as moot.


                                                 5
       Case: 3:20-cv-00048-jdp Document #: 102 Filed: 11/16/20 Page 6 of 7




       Bradley’s inmate complaint history report shows that she filed an inmate complaint on

March 20, 2019, in which she alleged that she was “stripped of policy 500.70.27,” the Division

of Adult Institutions policy governing transgender inmates, which “result[ed] in [an] issue with

[her] cellie.” Dkt. 67-1, at 3. The case file of the PREA investigation into Bradley’s allegations

of sexual assault includes the full text of her inmate complaint, in which she said, “Since being

transferred from WCI to CCI I have been stripped of policy 500.70.27 and my

accommodations. My accommodations include single cell . . . When I lost my single cell that

opened the door for abuse or rape which has occurred with my new cellie.” Dkt. 67-3, at 1.

       Defendants concede that Bradley has exhausted her Eighth Amendment claims that

Price and Lucas Weber failed to protect her by requiring her to share her cell with a cellmate

despite knowing that she is transgender. Her claims against Alsum-O’Donovan and Novak are

based on the same alleged wrong. She says that because Alsum-O’Donovan improperly rejected

her subsequent grievance at Novak’s orders regarding Bradley’s entitlement to a single cell, she

was again required to share a cell with a cellmate, again putting her at risk of sexual assault.

Bradley was not required to file a second grievance about the rejection of her complaint to

exhaust her claims against Alsum-O’Donovan and Novak. Turley v. Rednour, 729 F.3d 645, 650

(7th Cir. 2013) (“In order to exhaust their remedies, prisoners need not file multiple, successive

grievances raising the same issue . . . if the objectionable condition is continuing.”); see also

Smith v. Butler, No. 17-cv-189-MJR-SCW, 2018 WL 1055712, at *5 (S.D. Ill. Feb. 5, 2018)

(inmate not required to file separate grievance to bring claim against warden who reviewed

previous grievance because “the underlying issues for which he claims she did nothing about

have themselves been exhausted”).




                                                6
       Case: 3:20-cv-00048-jdp Document #: 102 Filed: 11/16/20 Page 7 of 7




      I conclude that Bradley has properly exhausted her claims against Alsum-O’Donovan

and Novak, so I will deny defendants’ motion for partial summary judgment.



                                         ORDER

      IT IS ORDERED that:

      1. The motion of plaintiff Brandon D. Bradley Sr., also known as Brittney Bradley, to
         file a surreply brief and supporting declaration, Dkt. 84 and Dkt. 90, is GRANTED.

      2. Defendants’ motion to dismiss Bradley’s Wisconsin-law negligence claim against
         defendant Leigha Weber, Dkt. 64, is GRANTED. Leigha Weber is DISMISSED
         from this case.

      3. Defendants’ motion for partial summary judgment, Dkt. 65, is DENIED.

      Entered November 16, 2020.

                                         BY THE COURT:

                                         /s/
                                         ________________________________________
                                         JAMES D. PETERSON
                                         District Judge




                                            7
